DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed January 11, 2021 have been fully considered but they are not persuasive. Applicant has amended independent claim 12 to further clarify various aspects of the claim in an attempt to overcome the rejections under 35 U.S.C. 112(b).  With respect to the private flow line and the controllable valve, the rejections under 35 U.S.C. 112(b) have been removed as the claim clearly states that the private flow line and controllable valve are components of the downhole tool.  With respect to the monitoring/control system, the Examiner still maintains that the limitations should be interpreted under 35 U.S.C. 112(f) as the monitoring/control system is a generic placeholder, and is modified by function (“that directs the controllable valve and the detachment valve to open during a fill operation”).  The instant specification states that the monitoring/control system corresponds to a computer system (paragraph 0023 of pre-grant publication), thus any prior art computer system will be read as the claimed monitoring/control system.  The Examiner contends that the monitoring/control system is properly claimed under 112(f), thus the limitation will be interpreted accordingly.  Applicant has taken issue with the rejections under 35 U.S.C. 112(b) regarding process limitations in a device claim, and argues that the limitations in question recite additional capabilities of the structures of the downhole tool.  The Examiner disagrees with Applicant’s assertion, and contends that the limitations regarding the pump and the public flow line sensors are process limitations.  For example, claim 12 at line 7 recites a pump that “directs fluid through the public .
With respect to the prior art rejections, Applicant has argued that the applied prior art do not teach public flow line sensors that determine the purity of the fluid in the public flow line has reached a threshold level where borehole fluid is a detectable contaminant, and therefore cannot be relied upon for meeting the limitations of the instant claims.  As detailed above, the Examiner contends that the limitations in question are indefinite, thus the limitations must be properly claimed in order to qualify over the prior art.  Furthermore, the Examiner notes that claim 12 recites the determining step results from “chemical analysis, particle analysis, or other analysis” which includes any and all forms of analyzing a borehole fluid.  As such, Applicant’s argument that the prior art references do not teach the claimed analysis is unfounded.  Therefore, in light of the teachings of the prior art, and the arguments presented here, the Examiner contends that the limitations of the instant claims are taught by the references cited below, thus the rejection is maintained.
Claim Interpretation
Content of Specification 
CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”.
	
The Examiner notes that claim 12 does not require a formation or a borehole fluid in the flow lines as the fluid is recited in conditional and/or process limitations.  The Examiner contends that this view is evident by the fact that the phrase “during a fill operation” is conditional as it is not requires that one initiates a fill operation.  Additionally, the Examiner notes that the formation fluid and borehole fluid represents the material worked upon by the claimed device.  As such, the limitations regarding the borehole fluid being a detectable contaminant does not impart any structure to the instant claims.  Furthermore, the Examiner points out that the structural features of the device stand-alone regardless of whether a fill operation occurs.
The Examiner notes that claim 12 contains several process limitations which are improper in claims directed to a device.  Furthermore, the process limitations are directed to the pump and the public flow line sensors, thus the Examiner contends that the claim only requires that the pump and sensors be capable of directing fluid or measuring a property of a fluid.
The Examiner notes that claim 12 does not provide any parameters or measurable values that constitutes a threshold level, thus any prior art device comprising sensors will be read as measuring a threshold level.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 12, it is unclear what Applicant regards as a threshold level as the claim does not recite any parameters or values to define what constitutes a threshold. Furthermore, it is unclear what the word ‘level’ refers to as the claims is silent to any levels of the fluid, or the measurements that may be performed on the fluid. For the purposes of examination, any prior art device having sensors capable of performing measurements will be viewed as measuring a threshold level.
Claim 12 is also indefinite because the claim recites several process limitations in a claim directed to an apparatus (MPE 2173.05(p)). The process limitations are as follows: “pump directs fluid through the public flow line and the private flow line into the detachable sample chamber” in lines 7-8, “determining that a purity of the fluid in the public flow line has reached a threshold 
For claim 12, it is unclear what Applicant regards as a purity level as both the claims and the specification does not define the term purity level.  For example, the claims and the specification are silent with respect to any metric by which one measures a purity level.  Additionally, the claims and the specification are silent to any materials or substances present or not present in a sample which can be utilized to measure the claimed purity level.
Claims 21 and 22 recites the limitation "the controller" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The term "acceptable" in claim 12 is a relative term which renders the claim indefinite.  The term "acceptable" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claim 12 recites a detectable contaminant that is “acceptable” up to predetermined trace levels without providing a definition, or any parameters to define what is or is not acceptable.  Furthermore, the Examiner notes that what is acceptable to one user may not be acceptable to a different user, thus the metes and bounds with respect to “acceptable” cannot be determined.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: monitoring/control system in claim 12.  The monitoring/control system is not further modified by structure as the claim recites the system “that directs the controllable valve and the detachment valve to open during a fill operation.”  As such, the Examiner is interpreting the monitoring/control system as invoking 35 U.S.C. 112(f).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12, 13, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al., (US 2011/0093200) in view of Villareal et al., (US 2008/0087470).
Regarding claim 12, Hsu et al., teach a downhole tool (paragraph 0024) comprising a main flow line (public flow line, paragraphs 0039, 0042) having a pump (paragraph 0019, figure 3 #121), sample chamber (paragraph 0020), a controller (paragraph 0037), public flow line sensors (paragraph 0042), and multiple test flow line sensors (paragraphs 0037, 0040). Hsu et al., teach the test flow line sensors measuring various properties including light scattering, pressure, temperature, viscosity, and density (paragraph 0044). The Examiner contends that the measurements of Hsu et al., reads on the analysis recited in claim 12. Furthermore, the Examiner notes that the claims are being read in light of the rejections under 35 U.S.C. 112(b) detailed above. Additionally, the Examiner notes that the monitoring/control system is being interpreted under 35 U.S.C. 112(f), as monitoring/control system is a generic term modified by functional limitations without specific structure to perform the stated functions. Reference to Hsu et al., teach the controller being a computer (paragraph 0029), thus the prior art controller meets the monitoring/control system of the instant claims. Hsu et al., do not teach the sample chamber being detachable and having a detachment valve.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hsu et al., to include a detachable sample chamber having a detachment valve in order to provide a means of testing, evaluating, and transporting collected samples as taught by Villareal et al.
Regarding claim 13, Hsu et al., teach test flow line sensors between a valve and the storage chamber (figure 4).
Regarding claims 21 and 22, the Examiner notes that the claims recite what the controller does, and does not impart any structural features to the downhole tool. The Examiner has interpreted the controller under 35 U.S.C. 112(f) and notes that the prior art controller meets the limitations of the instant claims.
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al., (US 2011/0093200) in view of Villareal et al., (US 2008/0087470) as applied to claim 12 above, and further in view of Bargach et al., (US 2006/0131376).
Regarding claims 14 and 15, Hsu et al., in view of Villareal et al., do not teach a tagging component having a wireless transmitter.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hsu et al., in view of Villareal et al., to provide sample chambers having unique tags/markers in order to collect and store information about a sample as taught by Bargach et al.
Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al., (US 2011/0093200) in view of Villareal et al., (US 2008/0087470) as applied to claim 12 above, and further in view of Goodwin et al., (US 2002/0194906).
Regarding claims 17-20, Hsu et al., in view of Villareal et al., do not teach the downhole tool comprising MEMS based sensors.
Goodwin et al., teach fluid property sensors for use with downhole tools wherein MEMS based sensors are utilized to detect fluid properties in downhole conditions (paragraph 0024, 0025). Goodwin et al., teach the sensors as acoustic sensors, temperature sensors, and conductivity sensors (paragraphs 0039, 0040). Goodwin et al., teach that it is advantageous to utilize MEMS based sensors as a means of providing fluid property sensors capable of accurate measurements in harsh environments (paragraph 0004).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hsu et al., in view of Villareal et al., to utilize MEMS based .
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al., (US 2011/0093200) in view of Villareal et al., (US 2008/0087470) as applied to claim 12 above, and further in view of Van Hal et al., (US 2008/0066904).
Regarding claim 23, Hsu et al., in view of Villareal et al., do not teach detection of hydrogen sulfide.
Van Hal et al., teach a downhole tool comprising sample chambers wherein sensors are located in the flow lines of the chambers (paragraphs 0005, 0074, 0094). Van Hal et al., teach measuring various components of the formation fluid including hydrogen sulfide concentration (paragraph 0074). Van Hal et al., teach that it is advantageous to measure hydrogen sulfide as a means of measuring characteristics of materials injected into the formation (paragraph 0074).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hsu et al., in view of Villareal et al., to measure hydrogen sulfide in order to measure characteristics of materials injected into the formation as taught by Van Hal et al.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN R GORDON/Primary Examiner, Art Unit 1798